Title: From Thomas Jefferson to William Henry Harrison, 27 February 1803
From: Jefferson, Thomas
To: Harrison, William Henry


          
            Dear Sir
            Washington Feb. 27. 1803.
          
          While at Monticello in August last I recieved your favor of Aug. 6. and meant to have acknoleged it on my return to the seat of government at the close of the ensuing month. but on my return I found that you were expected to be on here in person, & this expectation continued till winter. I have since recieved your favor of Dec. 30. 
          In the former you mentioned the plan of the town which you had done me the honour to name after me, and to lay out according to an idea I had formerly expressed to you. I am thoroughly persuaded that it will be found handsome, & pleasant, and I do believe it to be the best means of preserving the cities of America from the scourge of the yellow fever which being peculiar to our country must be derived from some peculiarity in it. that peculiarity I take to be our cloudless skies. in Europe, where the sun does not shine more than half the number of days in the year which it does in America, they can build their towns in a solid block with impunity. but here a constant sun produces too great an accumulation of heat to admit that. ventilation is indispensably necessary. experience has taught us that in the open air of the country the yellow fever is not only not generated, but ceases to be infectious. I cannot decide from the drawing you sent me, whether you have laid off streets round the squares thus   or only the diagonal street therein marked. the former was my idea, and is, I imagine, most convenient. 
          You will recieve herewith an answer to your letter as President of the Convention: and from the Secretary at War you recieve from time to time information & instructions as to our Indian affairs. these communications being for the public records are restrained always to particular objects & occasions. but this letter being unofficial, & private, I may with safety give you a more extensive view of our policy respecting the Indians, that you may the better comprehend the parts dealt out to you in detail through the official channel, and observing the system of which they make a part, conduct yourself in unison with it in cases where you are obliged to act without instruction. our system is to live in perpetual peace with the Indians, to cultivate an affectionate attachment from them, by every thing just & liberal which we can do for them within the bounds of reason, and by giving them effectual protection against wrongs from our own people. the decrease of game rendering their subsistence by hunting insufficient, we wish to draw them to agriculture, to spinning & weaving. the latter branches they take up with great readiness, because they fall to the women, who gain by quitting the labours of the field for those which are exercised within doors. when they withdraw themselves to the culture of a small piece of land, they will percieve how useless to them are their extensive forests, and will be willing to pare them off from time to time in exchange for necessaries for their farms & families. to promote this disposition to exchange lands which they have to spare & we want, for necessaries, which we have to spare & they want, we shall push our trading houses, and be glad to see the good & influential individuals among them run in debt, because we observe that when these debts get beyond what the individuals can pay, they become willing to lop th[em off] by a cession of lands. at our trading houses too we mean to sell so low as merely to repay us cost and charges so as neither to lessen or enlarge our capital. this is what private traders cannot do, for they must gain; they will consequently retire from the competition, & we shall thus get clear of this pest without giving offence or umbrage to the Indians. in this way our settlements will gradually circumbscribe & approach the Indians, & they will in time either incorporate with us as citizens of the US. or remove beyond the Missisipi. the former is certainly the termination of their history most happy for themselves. but in the whole course of this, it is essential to cultivate their love. as to their fear, we presume that our strength & their weakness is now so visible that they must see we have only to shut our hand to crush them, & that all our liberalities to them proceed from motives of pure humanity only. should any tribe be fool-hardy enough to take up the hatchet at any time, the seizing the whole country of that tribe & driving them across the Missisipi, as the only condition of peace, would be an example to others, and a furtherance of our final consolidation. 
          Combined with these views, & to be prepared against the occupation of Louisiana by a powerful & enterprising people, it is important that setting less value on interior extension of purchases from the Indians, we bend our whole views to the purchase and settlement of the country on the Missisipi from it’s mouth to it’s Northern regions, that we may be able to present as strong a front on our Western as on our Eastern border, and plant on the Missisipi itself the means of it’s own defence. we now own from 31.° to the Yazoo, & hope this summer to purchase what belongs to the Choctaws from the Yazoo up to their boundary, supposed to be about opposite the mouth of Acanza. we wish at the same time to begin in your quarter, for which there is at present a favorable opening. the Cahokias being extinct, we are entitled to their country by our paramount sovereignty. the Piorias we understand have all been driven off from their country, & we might claim it in the same way; but as we understand there is one chief remaining, who would, as the survivor of the tribe, sell the right, it will be better to give him such terms as will make him easy for life, and take a conveyance from him. the Kaskaskias being reduced to a few families, I presume we may purchase their whole country for what would place every individual of them at his ease, & be a small price to us. say by laying off for each family wherever they would chuse it as much rich land as they could cultivate, adjacent to each other, inclosing the whole in a single fence, and giving them such an annuity in money or goods for ever as would place them in happiness. and we might take them also under the protection of the US. thus possessed of the rights of these three tribes, we should proceed to the settling their boundaries with the Poutewatamies & Kickapoos; claiming all doubtful territory, but paying them a price for the relinquishment of their concurrent claim, and even prevailing on them if possible to cede for a price such of their own unquestioned territory as would give us a convenient Northern boundary. before broaching this, and while we are bargaining with the Kaskaskias, the minds of the Poutewatamies & Kickapoos should be soothed & consiliated by liberalities and sincere assurances of friendship. perhaps by sending a well qualified character to stay some time in Decoigne’s village as if on other business, and to sound him & introduce the subject by degrees to his mind & that of the other heads of families, inculcating in the way of conversation all those considerations which prove the advantages they would recieve by a cession on these terms, the object might be more easily & effectually obtained than by abruptly proposing it to them at a formal treaty. of the means however of obtaining what we wish you will be the best judge; and I have given you this view of the system which we suppose will best promote the interests of the Indians & of ourselves, & finally consolidate our whole country into one nation only, that you may be enabled the better to adapt your means to the object. for this purpose we have given you a general commission for treating. the crisis is pressing. whatever can now be obtained must be obtained quickly. the occupation of New Orleans, hourly expected, by the French, is already felt like a light breeze by the Indians. you know the sentiments they entertain of that nation. under the hopes of their protection, they will immediately stiffen against cessions of land to us. we had better therefore do at once what can now be done. 
          I must repeat that this letter is to be considered as private & friendly, & is not to controul any particular instructions which you may recieve through the official channel. you will also percieve how sacredly it must be kept within your own breast, and especially how improper to be understood by the Indians. for their interests & their tranquility it is best they should see only the present age of their history.   I pray you to accept assurances of my esteem & high consideration. 
          
            Th: Jefferson
          
        